DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application is based on and claims priority under 35 U.S.C. §119 to Korean Patent Application No. 10-2019-0038888, filed on April 3, 2019, in the Korean Intellectual Property Office.  
Acknowledgement
3.	Acknowledgment is made of Applicant’s submission of present application, dated April 2, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on April 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-20 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method of operating a terminal in a wireless communication system, the method comprising: 
receiving parameters for a search space from a base station via higher layer signalling; 
...” 

Same objection applies to the usage of the term “higher” in claim 11 line 5.
Claims 2-10 and 12-20 are objected to since, they all depend from claim 1 or 11.
8.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).

Allowable Subject Matter
9.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Khoshnevisan et al. (US 2020/0112411) and Deenoo et al. (US 2020/0374960) are generally directed to techniques for wireless communication, wherein a user equipment receives a downlink control information (DCI) that includes a transmission configuration indication (TCI) state, determines that the TCI state specifies a quantity of two or more quasi-co-location (QCL) relationships, based on the determining, performs, based at least in part on the multi-TRP DMRS port configuration, a channel estimation for a downlink of a wireless communication link between the UE and the TR; the wireless transmit/receive unit (WTRU) to monitor for 
However, in consideration of the claim limitations, the information disclosure statement filed on April 2, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6receiving, from the base station, a downlink control information (DCI) format associated with power adjustment, the DCI format including configuration information for a monitoring period of the search space;” and “determining a parameter for the search space based on the configuration information,” as specified in claim 1.
“control the transceiver to receive, from the base station, a downlink control information (DCI) format associated with power adjustment, the DCI format including configuration information for a monitoring period of the search space,” and “determine a parameter for the search space based on the configuration information,” as specified in claim 11.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Deenoo et al. (US 2020/0374960) is cited to show the wireless transmit/receive unit (WTRU) to monitor for and detect a beam failure of a beam associated with a secondary cell (Scell), wherein the WTRU selects an Scell candidate beam, transmits using a selected uplink (UL) resource in a primary cell (SpCell) a medium access control (MAC) control element (CE) including an indication of Scell beam failure and identifying the selected candidate beam, receives an Scell beam failure indication response on the SpCell indicating an SCell index and a downlink (DL) quasi co-location (QCL) reference associated with the Scell, then verifies that the DL QCL reference matches with the candidate beam and performs random access on the SCell using the selected QCL reference and the selected candidate beam;
Khoshnevisan et al. (US 2020/0112411) is generally directed to techniques for wireless communication, wherein a user equipment receives a downlink control information (DCI) that includes a transmission configuration indication (TCI) state, determines that the TCI state specifies a quantity of two or more quasi-co-location (QCL) relationships, based on the determining, performs, based at least in part on the 
Yoon (US 2018/0278395) is directed to techniques for a reference signal generation and mapping, including determining a first set of antenna ports for a demodulation reference signal (DM-RS) transmission, determining, based on the first set, a frequency index associated with four adjacent resource elements, wherein the four adjacent resource elements correspond to two adjacent symbols in a time axis and to two adjacent subcarriers in a frequency axis, generating, based on a first orthogonal cover code and a second orthogonal cover code, a DM-RS associated with the first set of antenna ports, and transmitting, via a mapping to the four adjacent resource elements, the DM-RS associated with the first set of antenna ports;
Ramanathan et al. (US 2021/0075689) is directed to techniques for retrieving aggregated information for a managed network in response to changes to the managed network topology, configuration, or software, wherein in response to receiving notification that a change to a component of the managed network has occurred, a change audit analysis engine retrieves performance indicator information from components along a traceroute including the component which underwent the change;
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473